internal_revenue_service number release date index number -------------------------------- ----------------------------------------- ---------------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-161408-04 date date ------------------- --------------------------------- ------- ------- ------- ------- --------- legend decedent trust year year year year dollar_figurea dear ---------------- this letter responds to the letter submitted by the estate’s representative dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of decedent’s generation-skipping_transfer gst tax exemption facts the information submitted states that in year decedent established trust trust provides that distributions will be made to beneficiaries who are skip persons within the meaning of sec_2613 decedent transferred dollar_figurea to trust in each of year year and year decedent’s tax advisor inadvertently failed to advise decedent to file form sec_709 united_states gift and generation-skipping_transfer_tax returns for year and year in order to allocate decedent’s gst tax exemption to the transfers made to trust in those years decedent’s unused gst_exemption was automatically allocated to the transfer to trust in year under sec_2632 decedent died in year decedent’s estate now requests an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of decedent’s gst_exemption to the transfers to trust in year and year effective as of the dates of the original transfers plr-161408-04 law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption will be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero the term indirect_skip means any transfer of property other than a direct_skip subject_to gift_tax that is made to a gst_trust sec_2632 with certain exceptions a gst_trust is a_trust that could have a gst with respect to the transferor sec_2632 sec_2632 applies to transfers subject_to chapter or made after date sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months plr-161408-04 except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to allocate decedent’s gst_exemption to the transfers made to trust in year and year the allocations will be effective as of the dates of the transfers and the value of the transfers for gift_tax purposes will be used in determining the amount of gst tax exemption to be allocated the allocations of decedent’s gst_exemption should be made on form sec_709 and filed with the cincinnati service_center at internal_revenue_service cincinnati service_center - stop cincinnati oh copies of this letter should be attached to each form_709 copies are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the authorized representatives listed below plr-161408-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries cc
